Citation Nr: 1210608	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-36 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1953.  He died on July [redacted], 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Upon initiation of this appeal, the appellant was represented by a veteran's service organization (VSO).  In October 2010, however, she revoked her request for representation from that organization and did not designate another representative; thus, she is no longer has an accredited representative at present.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant, the surviving spouse of the Veteran, seeks entitlement to service connection for the cause of his death.  In the context of a claim for DIC benefits, to include service connection for the cause of the veteran's death, 38 U.S.C.A. § 5103(a) notice under the Veterans Claims Assistance Act of 2000 (VCAA) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

A review of the claims file shows that the RO has not provided the appellant with appropriate notice of the information necessary to substantiate her claim.  The Board notes that the RO's August 2008 notice letter did not provide a statement of the conditions for which the Veteran was found to be service-connected at the time of his death, or include an explanation of the evidence and information required to substantiate a DIC claim based on already service-connected conditions.  Accordingly, remand is required so that she can be provided the requisite notice.  

As an aside, the Board notes the appellant was granted within the January 2009 rating decision death pension benefits for 2008; however, within the January 2009 notification letter, she was informed that her income for 2009 appeared to be excessive, and her death pension benefits would be reduced to $0 effective August 1, 2009.  In an April 2009 statement, she disagreed with the proposed reduction of her death pension benefits in August 2009, and wished to appeal.  The RO has yet to issue the appellant a statement of the case regarding this issue.  

Generally under such circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In this case, however, the Board does not find a remand to be required, as the Board's jurisdiction is limited to final decisions by VA.  See 38 U.S.C.A. §§ 511, 7104(a); 38 C.F.R. § 3.105(f).  The proposed reduction in the appellant's death pension benefits had not actually taken place at time her April 2009 statement was received, and it is not clear from the file that her death pension benefits were in fact reduced.  Therefore, the Board will take no action on the April 2009 statement at this time.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Furnish the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes a statement of the conditions for which the Veteran was found to be service connected at the time of his death, including posttraumatic stress disorder (PTSD), dermatitis, bilateral hearing loss and tinnitus, history of malaria, and varicose veins of the lower extremities, and an explanation as to the information or evidence needed to establish a claim for service connection for the cause of his death as outlined by the Court in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

